Citation Nr: 0533788	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  02-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a service 
connected low back strain, prior to September 8, 2004, and to 
a rating in excess of 40 percent thereafter.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied a rating in excess of 10 percent 
for a service connected low back strain and a total 
disability rating based on individual unemployability (TDIU).  

An RO decision in January 2005 granted the veteran a 100 
schedular percent rating for his service connected post 
traumatic stress disorder (PTSD).  As a 100 percent schedular 
rating has been granted for PTSD effective from August 2, 
2001 or prior to the receipt of the veteran's claim for a 
TDIU, the veteran is not eligible for TDIU during that 
period.  Hence, that claim must be dismissed as moot. See 
Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99; see 
also Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 
2001). 

An RO decision in June 2005 increased the rating for the 
veteran's low back strain from 10 percent to 40 percent, 
effective from September 8, 2004.  However, as the 40 percent 
evaluation is not the maximum rating assignable and the 
veteran has not withdrawn his claim, the claim for a rating 
in excess of 40 percent remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  In view of the foregoing, 
the issue on appeal is entitlement to a rating in excess of 
10 percent for a service connected low back strain prior to 
September 8, 2004, and to a rating in excess of 40 percent 
thereafter.

 
FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  Prior to September 8, 2004, the veteran's low back strain 
was manifested by no more than slight limitation of motion of 
the lumbar spine; it was not productive of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; forward flexion of the 
thoracolumbar spine limited to less than 60 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

3.  Since September 8, 2004, the veteran's low back strain 
has been manifested by limitation of motion of the 
thoracolumbar spine motion to 30 degrees or severe limitation 
of motion of the lumbar spine; it has not been productive of 
ankylosis of the lumbar or thoracolumbar spine or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low 
back strain prior to September 8, 2004, and to a rating in 
excess of 40 percent thereafter, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5289, 5292, 5295 (prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective from 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the March 2002 and June 2005 RO rating 
decisions; the August 2002 Statement of the Case; the June 
2005 Supplemental Statement of the Case; and letters sent to 
the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claim for 
an increased rating for a low back strain, and complied with 
VA's notification requirements.  The Statements of the Case 
set forth the laws and regulations applicable to the 
veteran's claim.  Further, letters from the RO to the veteran 
dated October 2001 and November 2005 informed him of the 
types of evidence that would substantiate his claim; that he 
could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  That is, 
the appellant was notified and aware of the evidence needed 
to substantiate his claim for an increased rating for a low 
back strain, and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided in 
October 2001, prior to the March 2002 rating decision.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the veteran does not contain the precise language of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statements of the Case the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
Under these circumstances, the failure to provide the exact 
language of the fourth element or of providing all four 
elements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) in a 
single document is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by October 2001 and November 2005 letters and asked 
him to identify all medical providers who treated him for a 
low back strain.  An October 2004 Social Security 
Administration (SSA) decision indicated that the SSA had 
additional records.  However, when the RO attempted to 
retrieve these records, the SSA informed the RO that the 
folder had been destroyed.  The RO has obtained, or made all 
reasonable attempts to obtain, all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent VA examinations in January 2002 and 
September 2004.  The Board finds that these examinations, 
along with outpatient treatment records, provide sufficient 
findings upon which to determine the severity of the 
veteran's low back disability.  Another examination or 
medical opinion is not necessary to make a decision on the 
claim.  Id.  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from February 1969 to 
February 1971.  He filed a claim for service connection for a 
low back strain shortly after service.  After undergoing a 
September 1972 VA examination, the RO issued an October 1972 
rating decision in which it granted service connection and 
assigned a 10 percent rating.  

In April 2001, the veteran filed a claim for a rating in 
excess of 10 percent for his low back strain.  The outpatient 
treatment records revealed that he sought treatment in March 
2001 with a 60-day history of low back pain.  There was no 
radiation of pain into the lower extremities, numbness, 
weakness or bowel or bladder symptoms.  He had full range of 
motion of his upper and lower extremities.  There was mild 
tenderness on the lower back.  X-rays were within normal 
limits.

A June 2001 report noted that the veteran underwent a PMR 
evaluation and was given a brace and TENS unit.  He was very 
happy with the results.  

The veteran also underwent a VA examination in January 2002.  
The clinician noted that the veteran stood without abnormal 
curvatures.  He was able to forward flex to 70 degrees, 
laterally flex to 15 degrees in either direction, and extend 
to 15 degrees.  All of the movements were painful at the 
extremes.  Knees jerks and ankle jerks were symmetrical and 
active.  Straight leg raising was free to 60 degrees 
bilaterally.  He could heel-walk and toe-walk.  The clinician 
diagnosed the veteran with a low back strain, and noted that 
the March 2001 x-rays were negative.  

The RO issued a rating decision in March 2002 in which it 
denied the veteran's claim for an increased rating.  

There is no further evidence of treatment for the veteran's 
low back strain.  However, he did undergo another VA 
examination in September 2004.  He stated that ever since his 
in service injury, he has had intermittent back pain.  
Approximately a year prior to the examination, the pain 
became daily.  There was no radiation into his legs.  He had 
to stop working in 2001 because the back pain prevented him 
from standing for prolonged periods.  (As noted in the 
introduction above, the veteran is in receipt of a total 
compensation rating based upon individual unemployability.)  
He reported using a back brace and taking Carisoprodol 350mg. 
three times per day, and Naprosyn 500mg. twice a day for the 
pain.  He was able to drive and do his daily work.  There 
were no increased limitations with repetitive motion or 
flare-ups.  He had had no surgery performed on his back.  

Upon examination, the veteran had a normal gait.  He 
complained of tenderness around the L4-L5 perimuscular area 
but the clinician could not feel any muscle spasm.  He could 
flex to 30 degrees, extend 10 degrees, lateral flex 30 
degrees bilaterally, and rotate 45 degrees bilaterally.  He 
complained of pain with each movement, with the exception of 
rotation.  He could barely stand on his heels and toes to 
walk.  He had positive straight leg on the right at 30 
degrees.  Reflexes in his knees and ankles were 3+.  He had 
no loss of pinprick to the thighs, legs, feet, or sacrum.  
Rectal sphincter tone was normal.  The clinician diagnosed 
the veteran with a lumbosacral strain with decreased range of 
motion of the lumbar spine.  

The RO issued a June 2005 rating decision in which it 
increased the veteran's rating to 40 percent effective 
September 8, 2004 (the date of the VA examination). 

In the veteran's October 2005 VA Form 646, his representative 
stated that the veteran is required to wear a back brace to 
maintain daily activities and that he is in constant pain if 
he stands for too long or is required to bend over frequently 
during a normal work day.          

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended. 67 Fed. Reg. 
54345-49.  The September 2002 amendments did not change the 
criteria under Diagnostic Code 5292 or 5295.

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, allowed a 40 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent rating for a slight limitation of 
motion. 

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating was warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating was 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating was 
warranted for a lumbosacral strain with characteristic pain 
on motion.  A 0 percent rating was warranted for slight 
subjective symptoms.  

As service connection is not in effect for degenerative disc 
disease of the lumbar spine and there is no medical or X-ray 
evidence of such, 38 C.F.R. § 4.71a, Diagnostic Code 5293 and 
its amendments are not applicable.  

As noted above, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine were 
changed again.  For diagnostic codes 5235 to 5243 (unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.   

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Analysis

The Board notes at the outset that service connection is not 
in effect for degenerative disc disease of the lumbar spine.  
Moreover, there is no medical or X-ray evidence of such.  
Accordingly, the criteria for rating intervertebral disc 
syndrome or degenerative disc disease (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 and its amendments effective September 
23, 2002, and 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective from September 26, 2003)) are not applicable to 
this appeal.  

For the period of time prior to September 8, 2004, in order 
to warrant a rating in excess of 10 percent for the veteran's 
lumbosacral strain, the medical evidence must show limitation 
of motion of the lumbar spine, pursuant to Diagnostic Code 
5292 as it existed prior to September 26, 2003, or muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, pursuant to 
Diagnostic Code 5295 as it existed prior to September 26, 
2003; or, from September 26, 2003, forward flexion of the 
thoracolumbar spine to less than 60 degrees or muscle spasm 
or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, pursuant to Diagnostic Code 5237.

The Board notes that there are only two relevant medical 
records reflecting treatment for a back disability, dated in 
April 2001 and June 2001.  In April 2001, the veteran 
reported a 60-day history of back pain.  X-rays were 
completely normal.  There was no indication of muscle spasms 
and although he had full range of motion in his upper and 
lower extremities; there are no measurements regarding the 
range of motion of the veteran's spine.  

At the veteran's January 2002 examination, he was able to 
flex forward to 70 degrees, side tilt 15 degrees in either 
direction and extend 15 degrees.  All movements were painful 
but only at the extremes of motion or limits noted above.  
Such findings are not consistent with more than slight 
limitation of motion of the lumbar spine.  There was no 
indication of muscle spasm on extreme forward bending or at 
any other position, nor was there loss of lateral spine 
motion, unilateral, in standing position or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  The examination was also negative for 
fatigability, weakness, incoordination or flare-ups of 
symptoms.  

The preponderance of the evidence is against a finding that 
the veteran has any additional limitation of motion due to 
pain, flare-ups of pain, fatigability, weakness, or 
incoordination to a degree that more nearly approximates 
moderate versus slight limitation of motion of the lumbar 
spine or that more nearly approximates limitation of motion 
of the thoracolumbar spine to less than 60 degrees versus 
greater than 60 degrees.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 
Vet. App. 202.

In summary, prior to September 8, 2004, the veteran's low 
back strain was manifested by no more than slight limitation 
of motion of the lumbar spine; it was not productive of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; forward 
flexion of the thoracolumbar spine limited to less than 60 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Effective September 8, 2004, the veteran has been rated at 40 
percent pursuant to the General Rating Formula, Diagnostic 
Code 5237 (lumbosacral strain), effective September 26, 2003.  
The Board notes that this represents the maximum allowable 
rating under Diagnostic Codes 5292 and 5295 as they existed 
prior to September 26, 2003 and the maximum rating based upon 
limitation of motion of the thoracolumbar spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5237, effective September 
26, 2003.  As to the DeLuca factors, the Court has held that 
there is no basis for a rating higher than the maximum 
schedular rating for additional limitation of motion due to 
pain or functional loss under the provisions of 38 C.F.R. §§ 
4.40, 4.45 or 4.59.  See VAOPGCPREC 36-97; Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  Therefore, higher schedular 
ratings under either Diagnostic Code 5292 or the revised and 
renumbered Diagnostic Code 5237 are not possible based upon 
limitation of motion.

In order to warrant a higher rating under the remaining 
diagnostic code, the medical evidence would have to show 
unfavorable ankylosis of the lumbar spine or of the entire 
thoracolumbar spine under criteria in effect since September 
26, 2003.  

The relevant examinations showed that the veteran has motion 
of the thoracolumbar spine in all planes; there is no 
evidence of ankylosis of the thoracolumbar spine, favorable 
or unfavorable.  To the contrary, at the veteran's September 
2004 VA examination, his range of motion was measured at 30 
degrees of flexion; 10 degrees of extension; 30 degrees of 
lateral flexion bilaterally; and 45 degrees of rotation 
bilaterally.  He complained of pain on forward flexion, 
extension, and lateral flexion.  However, there were no 
increased limitations with repetitive motion or flare-ups.  
He was able to drive and do his daily work.  

In summary, effective September 8, 2004, the veteran's low 
back strain has been manifested by limitation of motion of 
the thoracolumbar spine to 30 degrees or severe limitation of 
motion of the lumbar spine; it has not been productive of 
unfavorable ankylosis at any time or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for a low back 
strain prior to September 8, 2004, and to a rating in excess 
of 40 percent thereafter, must be denied.  38 U.S.C.A. 
§ 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a rating in excess of 10 percent a service 
connected low back strain, prior to September 8, 2004, and to 
a rating in excess of 40 percent thereafter, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


